Exhibit 10.3
Indemnification Agreement
This Indemnification Agreement (this Agreement) is entered into as of
September 15, 2010, by and among Trapollo LLC, a Delaware limited liability
company (Trapollo), and GTSI Corp., a Delaware corporation (Guarantor).
Recitals
A. Guarantor has a business relationship with Trapollo.
B. Trapollo has obtained a loan (the Loan) from Castle Pines Capital LLC, a
Delaware limited liability company (CPC), pursuant to a Credit Agreement dated
as of the date hereof between Trapollo and CPC for up to a maximum of $_____ 
(the Credit Agreement).
C. As an inducement to CPC to make the Loan, Guarantor has entered into a
continuing guaranty agreement dated as of the date hereof between Guarantor and
CPC (a copy of which is attached hereto) under which the Guarantor has
unconditionally guaranteed the payment of all amounts due by Trapollo under the
Loan up to a maximum of $1,000,000 (the Guaranty).
D. As an inducement to the Guarantor to enter into the Guaranty, Trapollo
desires to ensure that the Guarantor is fully indemnified by Trapollo against
any loss should CPC require the Guarantor to perform under the Guaranty.
Agreements
Now, therefore, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:
Section 1. Rights of Subrogation.
If the Guarantor becomes obligated to perform under the Guaranty, the Guarantor
shall be subrogated to the rights of CPC against Trapollo to the extent of such
performance.
Section 2. Indemnity.
Trapollo hereby agrees to indemnify the Guarantor and hold the Guarantor
harmless against, and reimburse Guarantor for, any and all payments,losses,
costs, liabilities and expenses, including attorneys’ fees and costs of review
and defense, incurred by the Guarantor as a result of, or otherwise arising
from, any demand, request or any other action taken by CPC (or any successor to
CPC) pursuant to or otherwise in respect of the Guaranty.
Section 3. Loan Amendments
Trapolla agrees that it will not, directly or indirectly, amend, modify or
extend the Loan or Credit Agreement without Guarantor’s prior written approval.

 

 



--------------------------------------------------------------------------------



 



Section 4. Miscellaneous.
(a) Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties with respect to its subject matter. There are no
restrictions, promises, representations, warranties, covenants, or undertakings
other than those expressly set forth or referred to herein. This Agreement
supersedes any and all prior agreements and understandings between the parties
with respect to such subject matter.
(b) Amendment. This Agreement may be amended only in a writing signed by all of
the parties.
(c) Waiver. No waiver shall be effective against any party unless it is in a
writing signed by that party.
(d) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
(e) Bind and Inure. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, successors and assigns.
(f) Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be delivered to the parties at the
addresses set forth below or to such other addresses as either party may specify
by written notice to the other. Notices or other communications given by
certified mail, return receipt requested, postage prepaid, shall be deemed given
three business days after the date of mailing. Notices or other communications
sent in any other manner shall be deemed given only when actually received.

         
Guarantor:
  GTSI Corp.    
 
  2553 Dulles View Drive, Suite 100    
 
  Herdon, Virginia 20171    
 
  Attention: General Counsel    
 
       
Trapollo:
       
 
 
 
   
 
 
 
   
 
 
 
   

(g) Headings. The headings in this Agreement are intended solely for convenience
of reference and shall be given no effect in the construction or interpretation
of this Agreement.
(h) Separability. The invalidity or unenforceability of any provision of this
Agreement shall not impair the validity or enforceability of any other
provision.
(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Virginia, without
giving effect to any choice or conflict of law provision or rule that would
cause the application of laws of any other jurisdiction.

 

Page 2



--------------------------------------------------------------------------------



 



In witness whereof, Trapollo and Guarantor have executed this Agreement as of
the date first written above.

                                          Attest:               Trapollo LLC    
   
 
                                        By:   /s/ John Aldridge   By:   /s/
James Leto                      
 
        ,                   ,          
 
 
 
   
 
     
 
   
 
    Attest:               GTSI Corp.                
 
                                        By:   /s/ Blanche Kochenthal   By:   /s/
Scott Friedlander                      
 
        ,                   ,          
 
 
 
   
 
     
 
   
 
   

 

Page 3